DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on May 11, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend as follows:

14. (Currently amended) The semiconductor element holding and ignition prevention device according to claim 11, wherein a first surface the plate has an area larger than a second surface of the plate, and the first surface of the plate is located in the outer peripheral portion of the plate.

22. (Currently Amended) The semiconductor element holding and ignition prevention device according to claim 11, wherein, a protrusion formed at the outer peripheral portion of the plate toward the second surface of the package is engaged with a recess formed on the second surface of the main housing portion of the package.

Allowable Subject Matter
Claims  11 and 13-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 11 with the important feature being “a fastener that passes through a main housing portion of the package and that presses together the plate, the main housing portion of the package and the cooler so that the plate, the main housing portion of the package and the cooler are fixed together… wherein one end of the fastener is engaged with the plate, and the other end of the fastener passes through the plate and the main housing portion of the package so as to be fastened to the cooler.” Therefore claims 11 and 13-26 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed May 11, 2022, with respect to claim 11 has been fully considered and are persuasive.  The applicant has amended claim 11 to include “a fastener that passes through a main housing portion of the package and that presses together the plate, the main housing portion of the package and the cooler so that the plate, the main housing portion of the package and the cooler are fixed together… wherein one end of the fastener is engaged with the plate, and the other end of the fastener passes through the plate and the main housing portion of the package so as to be fastened to the cooler.”  Neither Clemons nor Wekell, alone or in combination, teaches the fastener that passes through a main housing portion of the package. The 35 USC 103 rejection has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848